Citation Nr: 0112769	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-02 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a decision to sever service connection for bilateral 
hearing loss and bilateral tinnitus was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from March 1963 to January 
1967.

By a decision entered in May 1999, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
severed service connection for bilateral hearing loss and 
bilateral tinnitus.  The veteran appealed that decision to 
the Board of Veterans' Appeals (Board).  

The Board notes that the veteran initially requested a 
personal hearing.  That hearing, which was scheduled for 
October 24, 2000, was canceled at the veteran's request.  


FINDINGS OF FACT

1.  By a November 1998 rating decision, the RO granted 
service connection for bilateral hearing loss and bilateral 
tinnitus.  

2.  By a January 1999 rating decision, the RO proposed 
severing service connection for bilateral hearing loss and 
for bilateral tinnitus, based on a finding of clear and 
unmistakable error in the November 1998 rating decision that 
granted service connection. 

3.  The RO notified the veteran of the January 1999 proposal 
to sever service connection by letter dated in February 1999 
and severed service connection for bilateral hearing loss and 
bilateral tinnitus in a May 1999 rating decision, effective 
from August 1, 1999.

4.  The November 1998 grant of service connection was not 
undebatably erroneous.



CONCLUSION OF LAW

Severance of service connection for bilateral hearing loss 
and bilateral tinnitus was not proper; entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus 
is restored.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that it was improper to sever service 
connection for bilateral hearing loss and bilateral tinnitus 
on the basis of clear and unmistakable error in a prior 
rating decision.  He seeks restoration of service connection.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  Nevertheless, in light of the 
Board's decision to restore the grant of service connection 
for bilateral hearing loss and bilateral tinnitus, the Board 
concludes that proceeding to an adjudication of the merits of 
this case without remand to the RO for consideration of the 
new law poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992).  

A review of the history of this appeal is as follows.  The 
veteran was initially denied service connection for hearing 
loss in a June 1998 rating decision.  The veteran disagreed 
with that decision by a notice of disagreement (NOD) dated in 
July 1998, which NOD also, and for the first time, raised the 
question of service connection for bilateral tinnitus.  

In October 1998 a VA examination was conducted which included 
an audiological examination.  That examination revealed pure 
tone thresholds for the left ear as follows: 20 decibels at 
500 Hertz; 25 decibels at 1000 Hertz; 35 decibels at 2000 
Hertz; 75 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  Speech recognition, using the Maryland CNC Word List, 
was 90 percent for the left ear.  The examination also 
reflected pure tone thresholds for the right ear as follows: 
20 decibels at 500 Hertz; 25 decibels at 1000 Hertz; 35 
decibels at 2000 Hertz; 80 decibels at 3000 Hertz; and 80 
decibels at 4000 Hertz.  Speech recognition, using the 
Maryland CNC Word List, was 92 percent for the right ear.  
The examiner noted that, since the medical records were 
unavailable for review, an opinion as to etiology could not 
be given.  

In November 1998 the RO granted service connection of 
bilateral hearing loss and bilateral tinnitus.  

In December 1998 the RO obtained a medical opinion from a VA 
physician who reviewed the audiogram performed prior to the 
veteran's separation from service-which the physician noted 
showed normal hearing in both ears.  The physician concluded 
that there was no basis to claim that the hearing loss 
currently seen in the most recent audiogram resulted from 
exposure to noise during service.  In a later letter this 
physician clarified the December 1998 opinion, and concluded 
that his opinion was the same for the etiology of tinnitus as 
it was for the etiology of hearing loss.  

In January 1999, the RO proposed to sever service connection 
for bilateral hearing loss and bilateral tinnitus on the 
basis that the November 1998 decision was erroneous.  In 
particular, the RO noted that the September 1998 VA 
examination report did not reflect an opinion that there was 
a connection between the veteran's hearing problems and any 
event in service.  Rather, the examiner had noted that an 
opinion could not be rendered as to the etiology of the 
hearing disorder without a review of the medical records.  In 
addition, the RO pointed out that the physician who had 
reviewed the medical records in December 1998 had opined that 
there was no evidence from which to conclude that the 
veteran's hearing problems were connected to an in-service 
event.  

By letter dated in February 1999, the RO notified the veteran 
of the proposed severance.  He was given an opportunity to 
submit evidence to dispute the proposed change and to request 
a hearing.  Likewise, he was informed that if additional 
evidence was not received from him within 60 days his rating 
would be reduced.  The RO did not receive a response or 
additional evidence from the veteran.

In a May 1999 rating decision, the RO severed service 
connection for bilateral hearing loss and bilateral tinnitus, 
effective August 1, 1999.  The veteran disagreed with that 
decision and initiated this appeal.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being on the Government).  See Daniels 
v. Gober, 10 Vet. App. 474 (1997).  A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated was 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  See 38 C.F.R. § 3.105(d).  

When severance of service connection is considered warranted, 
a rating decision proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record, of 
the contemplated action and furnished detailed reasons for 
the action, and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If no additional evidence is received in that 
period the final rating action will be taken and the award 
will be reduced or discontinued.  Id.

To establish clear and unmistakable error (CUE), it must be 
shown that there was "an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied." Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  CUE is more than just a disagreement with the way 
the facts were weighed or evaluated, and it is not a 
misinterpretation of the facts.  Id. and see Thompson v. 
Derwinski, 1 Vet.App. 251, 253 (1991).   "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) quoted in 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

Once service connection is granted, it can only be severed 
upon a showing by the Secretary of the VA that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  Daniels, 10 Vet. App. at 478; see 
38 C.F.R. § 3.105(d).  "The Secretary's burden in severing 
service connection is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of 
CUE."  Id.  "[S]imply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 4 quoted in Daniels, 10 Vet. 
App. at 479. 

Unlike claims for CUE, which are based only on the evidence 
of record at the time of the challenged decision, a 
determination to sever service connection is not similarly 
limited.  Daniels, 10 Vet. App. at 480.  The Court reasoned 
in Daniels that because 38 C.F.R. § 3.105(d) specifically 
states that a change in diagnosis may be accepted as a basis 
for severance, the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court stated "[i]f the 
Court were to conclude that ... a service connection 

award can be terminated pursuant to § 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.  

In light of the foregoing, the Board is not convinced that 
the burden of showing CUE in the November 1998 rating 
decision has been met.  While there is a specialist's opinion 
that there was no evidence of a connection between the 
bilateral hearing loss or bilateral tinnitus and military 
service, this opinion is not a change in diagnosis such as 
would amount to clear and unmistakable error.  Rather, the 
opinion amounts to additional evidence on the question of 
nexus to service.  Although it appears from a review of this 
opinion and the evidence available in November 1998 that an 
error was made, particularly on the question of whether 
evidence of etiology existed, the question now before the 
Board is whether such an error amounted to CUE.  The Board 
finds that the error does not rise to that level.  

Despite the lack of clearly stated medical evidence on the 
question of etiology, the available evidence nevertheless 
included a detailed recitation of the veteran's history of 
noise exposure in service and a clear indication that he 
currently experienced bilateral hearing loss and bilateral 
tinnitus.  The Board is not persuaded that the grant of 
service connection constituted CUE.  In other words, despite 
the definite opinion to the contrary, there exists evidence 
in the form of the veteran's history of noise exposure and 
evidentiary contentions implicit in his claims that these 
problems first began during his military service.  Indeed, 
when examined by VA in October 1998, it was noted that the 
veteran's tinnitus had had its onset when the veteran had 
approximately three and a half years of military service.  
This would have been prior to his separation from service.  
Therefore, given this history and the reasonable inferences 
that may be drawn from the evidence of record, the Board 
finds that the error does not rise to the level of CUE.  In 
other words, the kind of error that is undebatable was not 
committed.  Fugo, supra.  



ORDER

The severance of service connection of bilateral hearing loss 
and bilateral tinnitus was not proper; restoration of service 
connection for bilateral hearing loss and bilateral tinnitus 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

